Citation Nr: 1610657	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an arachnoid cyst.

2.  Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus.

5.  Entitlement to service connection for a vision disorder, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and Spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran's claims file was subsequently transferred to the RO in Phoenix, Arizona.

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.   Other than the informal hearing presentation submitted by the Veteran's representative, documents contained therein are duplicative of those in the claims folder or irrelevant to the issues before the Board.  To the extent that there are additional VA treatment records contained in Virtual VA and VBMS, treatment records obtained in October 2013 were considered by the RO prior to the issuance of the Statement of the Case; records obtained in October 2014 are not relevant to the claims on appeal.

In September 2011, the Board remanded the Veteran's claims for additional development.  Following completion of the requested development and due process considerations, a supplemental statement of the case was issued in October 2013.  The claims were returned to the Board.  


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam and the evidence does not demonstrate that he was exposed to Agent Orange during service.

2.  An arachnoid cyst was not manifest during service and is not attributable to service.

3.  Diabetes mellitus was not manifest during service or within one year of separation.  Diabetes mellitus is not attributable to service.

4.  Peripheral neuropathy of the upper and lower extremities was not manifest during service or within one year of separation.  Peripheral neuropathy of the upper and lower extremities is not attributable to service.
 
5.  Erectile dysfunction was not manifest during service and is not attributable to service.

6.  A vision disorder was not manifest in service and is not attributable to service.

7.   Peripheral neuropathy of the upper and lower extremities, is not related (causation or aggravation) to a service-connected disease or injury.

8.  Erectile dysfunction is not related (causation or aggravation) to a service-connected disease or injury.

9.  A vision disorder is not related (causation or aggravation) to a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  An arachnoid cyst was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  Peripheral neuropathy of the upper and lower extremities is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

5.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  Erectile dysfunction is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

7.  A vision disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  A vision disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in March 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  Nevertheless, the letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the claim for service connection of an arachnoid cyst.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Examinations or nexus opinions are not required regarding the claims for service connection of diabetes mellitus, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and a vision disorder as the weight of the evidence demonstrates no related injury, disease, or event during service.  Therefore, any opinion would be speculative.  For these reasons, a remand to provide the Veteran with medical examinations and/or obtain medical opinions is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board also observes that the undersigned VLJ, at the Veteran's May 2011 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As diabetes mellitus and peripheral neuropathy are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.


Arachnoid Cyst

Based on the evidence of record, the Veteran's claim of service connection for an arachnoid cyst must be denied.

The Board acknowledges that that Veteran had complaints of dizziness during his active service; the assessment was hyperventilation syndrome.  However, the Veteran's service treatment records do not reflect that the Veteran manifested, was diagnosed with or treated for an arachnoid cyst during service.  Likewise, at his separation examination, the neurological evaluation was normal.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the claimed arachnoid cyst during service.  38 C.F.R. § 3.303(b).  Here, there is no proof of chronicity or continuity.

The weight of the evidence reflects that the Veteran's arachnoid cyst is unrelated to his active duty.  There is no probative evidence that the Veteran's arachnoid cyst is related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of an arachnoid cyst prior to 2002.  Moreover, the May 2013 VA examination report clearly concluded that the Veteran's arachnoid cyst was not related to the Veteran's service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his arachnoid cyst.  The Board finds that the probative value of the Veteran's general lay assertions are outweighed by the specific, reasoned opinion provided in the May 2013 VA examination report and the clinical evidence of record.  Post-service treatment records do not reflect any credible  relationship between the Veteran's service and his arachnoid cyst.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In this regard, the May 2013 VA examiner noted that dizziness is a symptom of many disease processes and the single complaint of dizziness in 1970, in the absence of any further complaints or treatment for dizziness during service or for many years thereafter, indicates that the Veteran's arachnoid cyst, which was diagnosed in 2002, is not likely related to service.  The Board notes that the opinion of the VA examiner is consistent with the medical evidence of record, which does not demonstrate that the Veteran's arachnoid cyst is related to his service.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his arachnoid cyst; in giving his history at the time of diagnosis in 2002, the Veteran made no assertion as to in-service onset or related symptomatology during service.  His silence as to in-service onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of an arachnoid cyst.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Diabetes Mellitus 

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Statements submitted by the Veteran indicate that the Veteran asserts that his diabetes mellitus was caused by Agent Orange exposure.  The Veteran asserts that he deplaned in Vietnam while stopped to refuel, but that he was otherwise stationed in Thailand; he also asserted Agent Orange exposure during his service in Thailand.  

In response to the Veteran's statements, the RO obtained his service personnel records.  Significantly, a search of the personnel records found that the Veteran did not have service in Vietnam, and that there was no evidence to corroborate his assertion of Agent Orange exposure during a refueling stop en route to Thailand or during his service in Thailand.  Searches by the National Personnel Records Center did not confirm any service in Vietnam or Agent Orange exposure while in Thailand.  Moreover, no awards or decorations denoting combat were listed and none that would denote that the Veteran was in Vietnam were awarded.  The Veteran's personnel file shows that he was in Thailand from September 10, 1970 to January 25, 1971, but that he did not serve in an area where Agent Orange was utilized.  Moreover, a search of the available personnel records reflects that the Veteran had service in the Army, but that he was not a member of the military police and did not have a military occupational specialty whose duty placed him at or near the base perimeter; the Veteran was a transportation operator and there is nothing in his personnel records reflecting that this work required him to patrol the base perimeter.   

As such, there is no credible evidence that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  Rather, the service records establish service within the United States and Thailand.  Here, the Board is not presented with a silent record regarding his service.  He has not established a factual foundation establishing exposure to Agent Orange and his assertion of exposure is not credible.  We repeat, unlike a silent record, the actual records place him in locations in the United States and Thailand.  The record is complete and does not place him in Thailand.  Therefore, exposure to Agent Orange on a presumptive basis is not shown.  He is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116.  

The Veteran's claim of service connection for diabetes mellitus must be denied.  The weight of the evidence reflects that the Veteran's diabetes mellitus is unrelated to service.

In this case, there is no evidence of diabetes mellitus during active duty or within one year of separation.  Rather, at time of separation, the endocrine and genitourinary systems were normal; urinalysis was also normal.  The Veteran's medical history does not establish that diabetes mellitus was manifest to a compensable degree in service or within one year of separation.  In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

The Veteran is competent to report that he has diabetes mellitus, and such statements are confirmed by the record.  More significantly, nothing in the Veteran's treatment records reflects a relationship between his service and his diabetes mellitus.   The Board finds that the Veteran's statements, including those linking his disability to service in Vietnam, are not credible.  

In sum, there is no credible evidence that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  Diabetes mellitus was not manifest during service or within one year of separation.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the remote diabetes mellitus to service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for diabetes mellitus.   The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Peripheral Neuropathy of the Extremities, Erectile Dysfunction, and a Vision Disorder

As to the Veteran's contention that his peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and vision disorder were either caused or aggravated by his diabetes mellitus, because the Board found that service connection is not warranted for diabetes mellitus, there remains no further basis for consideration of the Veteran's peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and vision disorder under 38 C.F.R. § 3.310, as secondary to diabetes mellitus.  In short, as service connection has been denied for diabetes mellitus, the assertion of a secondary relationship to peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and vision disorder fails.  See 38 C.F.R. §  3.310(a); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Veteran's claim of service connection for diabetes mellitus and, by extension, his claims for service connection of peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and vision disorder, must be denied.  

Nevertheless, there is no evidence of peripheral neuropathy of the upper and lower extremities during active duty or within one year of separation.  Rather, at time of separation, the neurological system was normal.  The Veteran's medical history does not establish a manifestation of peripheral neuropathy of the upper and lower extremities within one year of separation and certainly does not establish that any disability was manifest to a compensable degree within one year of separation.   In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

The Board notes that the Veteran has a refractive error, but points out that refractive error is not considered a disease or injury for VA purposes, and provides no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless the defect was subjected to a superimposed disease or injury that created additional disability; no such superimposed disease or injury is shown here.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  

Moreover, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to a vision disorder (other than refractive error) in the years since service.  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's peripheral neuropathy of the upper and lower extremities and erectile dysfunction to an in-service event, injury, or illness, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record which does not show a relationship between the Veteran's peripheral neuropathy of the upper and lower extremities and erectile dysfunction and his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  


ORDER

Service connection for an arachnoid cyst is denied.

Service connection for diabetes mellitus is denied. 

Service connection for peripheral neuropathy of the upper and lower extremities is denied.

Service connection for erectile dysfunction is denied.

Service connection for a vision disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


